Citation Nr: 0723071	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-26 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an anxiety disorder. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied service connection for an 
anxiety disorder (claimed as a "nervous disorder").

The Board notes that a VA outpatient treatment record dated 
in September 2004 lists that screening for post-traumatic 
stress disorder (PTSD) was positive.  Since PTSD is a 
distinct disability which has not been adjudicated by the RO, 
the Board refers this issue back to the RO for appropriate 
development and adjudication, if needed.  The issue of 
service connection for PTSD is not before the VA at this 
time.  If the veteran wishes to file a claim of service 
connection for PTSD, he should do so.

The veteran testified at a personal hearing held before the 
undersigned Veterans Law Judge in March 2007.  A transcript 
of that hearing has been associated with the claims file.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he developed an anxiety disorder as a 
result of two accidents while on active duty.  Unfortunately, 
the Board finds that additional development in needed before 
it can adjudicate this claim. 

The record suggests that additional private medical records 
may exist which have not been associated with the claims 
file.  A Social Security Administration (SSA) notice dated in 
October 1985 indicates that the veteran had been awarded 
benefits based on treatment records from King's Daughters 
Hospital dated from June 15, 1971, to June 17, 1971.  In 
addition, letters from J.B., M.D., also note that the veteran 
received treatment at Shawnee Mental Health Center and River 
Valley health Care Systems.  Since none of these records are 
contained in the claims file, the RO should attempt to obtain 
them.  See 38 U.S.C.A. § 5103A(b) (West Supp. 2005); 38 
C.F.R. § 3.159(c)(1) (2006); Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (the duty to assist includes securing private 
and VA medical records to which a reference has been made.)

The Board also points out that the veteran's SSA records have 
not been obtained.  When VA is put on notice of the existence 
of SSA records, as here, VA must seek to obtain those records 
before proceeding with the appeal.  Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); see also Marciniak v. Brown, 10 Vet. 
App. at 204.  As such, all relevant SSA records need to be 
obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated his psychiatric disability.  
After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
outstanding records of this treatment, to 
include all treatment records from King's 
Daughters Hospital dated in June 1971, 
Shawnee Mental Health Center, and River 
Valley health Care Systems.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.  
The veteran himself is asked to help the 
RO obtain these records in order to 
expedite his appeal, if possible.


2.  The RO should obtain the veteran's 
SSA records, including all medical 
records which formed the basis of any 
decision rendered.  Efforts to obtain 
these records should also be documented, 
and any evidence received in response to 
this request should be associated with 
the claims folder.

3.  When the development requested has 
been completed, the RO may conduct any 
additional development it deems 
necessary, to include scheduling the 
veteran for a VA examination to determine 
whether he has an anxiety disorder as a 
result of service. 

4.  Thereafter, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  Based on the 
evidence received, the RO should consider 
if a VA examination is warranted.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




